Citation Nr: 0930822	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for iliotibial band syndrome of the right hip.  

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial disability rating in excess of 
10 percent for asthma.  

4.  Entitlement to an initial compensable disability 
evaluation for hemorrhoids.  

5.  Entitlement to service connection for neuropathy of the 
right shoulder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1999 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge in March 2009 at the RO in 
Portland, Oregon.  A written transcript of this hearing was 
prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  VA received a written letter from the Veteran in March 
2009, indicating that the he wanted to withdraw his appeal 
seeking entitlement to an increased disability evaluation for 
a right hip disability.  The Board received such request 
prior to the promulgation of a decision.

2.  The Veteran's PTSD is manifested by sleep impairment, 
social and occupational impairment, anxiety, depression, and 
impaired concentration and short-term memory; it is not 
manifested by suicidal ideation, obsessional rituals, 
impaired speech, a limited ability to function independently, 
spatial disorientation, neglect of personal appearance and 
hygiene, or an inability to establish and maintain effective 
relationships.  

3.  The Veteran's asthma is manifested by an FEV-1 in excess 
of 70 percent, an FEV-1/FVC in excess of 70 percent, and 
intermittent inhalational or oral bronchodilator therapy; it 
is not manifested by an FEV-1 of 56 to 70 percent, an FEV-
1/FVC of 56 to 70 percent, daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  

4.  The Veteran's hemorrhoids are mild to moderate, 
characterized by itching and intermittent bulging; they are 
not large or thrombotic, irreducible, or characterized by 
excessive redundant tissue evidencing frequent recurrences.  

5.  The Veteran does not have a right shoulder disability, to 
include neuropathy, which manifested during, or as a result 
of, military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
an increased disability evaluation for a right hip disability 
have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6602 (2008).

4.  The criteria for an initial compensable disability rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7336 (2008).

5.  The criteria for establishing entitlement to service 
connection for a right shoulder disorder have not been met.  
38 U.S.C.A §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claim of entitlement to service 
connection for neuropathy of the right shoulder, the duty to 
notify was satisfied by way of letters sent to the Veteran in 
June 2004 and April 2006 that fully addressed all notice 
elements.  The June 2004 letter was sent prior to the initial 
RO decision in this matter as well.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claim in the April 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

The Veteran's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for these claims.  Nonetheless, the 
Veteran was provided with notice in July 2008 that informed 
him of how to substantiate an increased rating claim and of 
the applicable rating criteria.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).   

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in July 2004, September 2005, August 2006, March 
2008 and April 2008, and VA has obtained these records as 
well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's private medical records 
have also been incorporated into the record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Right Hip Disability

The Veteran perfected an appeal from a December 2004 rating 
decision that, in pertinent part, granted service connection 
for a right hip disability and assigned a disability rating 
of 10 percent.  VA received a written letter from the Veteran 
in March 2009, indicating his desire to withdraw his appeal 
as to the issue of entitlement to a disability rating in 
excess of 10 percent for a right hip disability.  The Veteran 
reiterated this intent to withdraw his claim during his 
hearing testimony of March 2009.  An appeal may be withdrawn 
in writing at any time before a decision is rendered by the 
Board.  38 C.F.R. § 20.204(b) (2008).  Once the Veteran 
withdrew this issue, there remained no allegations of error 
of fact or law for appellate consideration.  The Board does 
not have jurisdiction to review this issue on appeal and it 
is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2009).

Increased Disability Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

A. Posttraumatic Stress Disorder

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 50 percent 
rating is warranted for an acquired psychiatric disorder that 
is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  

The next-higher disability rating of 70 percent contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The Veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent for his service-
connected PTSD.  However, the preponderance of the evidence 
of record demonstrates that the Veteran has not been entitled 
to the next-higher disability rating of 70 percent at any 
time since filing his claim.  As such, the Veteran's claim 
for a disability rating in excess of 50 percent must be 
denied.  

The Veteran was afforded a VA examination for PTSD in July 
2004.  The Veteran reported being moody and extremely tense 
around crowds.  He also reported thinking about his military 
service at least 3 times per week and having nightmares on 
average 3 to 4 times per week.  The examiner noted that the 
Veteran was presently attending classes at a community 
college and that he was also looking for work.  The Veteran 
was noted to have joined a gym as a recreational pursuit.  
Upon examination, the Veteran was found to be anxious with a 
restricted affect.  He was casually dressed and adequately 
groomed.  His speech was noted to be clear, coherent and 
goal-directed, and the examiner concluded that there was no 
impairment in thought process or communication.  The examiner 
found no evidence of hallucinations, delusions, or 
significant cognitive impairment.  The Veteran was oriented 
to time, place and person and he denied any suicidal or 
homicidal ideations.  The Veteran reported having trouble 
concentrating, but the examiner noted that the Veteran's 
memory was within the average range.  The examiner diagnosed 
the Veteran with chronic, moderate PTSD and concluded that 
the Veteran had moderate overall social, industrial and 
emotional impairment.  However, the examiner concluded that 
the Veteran was perfectly capable of managing all of his 
activities of daily living.  A GAF score of 53 to 58 was 
assigned, which is illustrative of moderate difficulty in 
social, occupational, or school functioning.  

The record demonstrates that the Veteran continued to seek 
treatment with VA on an outpatient basis for his PTSD 
following the July 2004 VA examination.  In June 2005, a VA 
social worker noted that the Veteran was attending college.  
The Veteran reported having trouble with concentration and 
sleep, as well as anxiety and short-term memory problems.  
There was no evidence of any perceptual disorders at this 
time.  The Veteran's thought content was also found to be 
within normal limits with fair to normal insight.  His 
thought process was noted to be racing and distracted and the 
Veteran complained of short-term memory problems.  A GAF 
score of 50 was assigned at this time, which is illustrative 
of serious impairment in social, occupational or school 
functioning.  

A January 2006 VA outpatient treatment note reflects that the 
Veteran continued to complain of anxiety, depression, and 
difficulties with concentration and memory.  However, it was 
again noted that the Veteran was casually dressed, oriented 
in all spheres, and without suicidal or homicidal ideation.  
The Veteran was diagnosed with major depression and a GAF 
score of 50 was again assigned.  

The record reflects that the Veteran received private 
treatment with his university's psychology clinic from 
February 2006 through June 2007.  It was noted that during 
the initial evaluation, the Veteran exhibited symptoms of 
depression, anxiety and hopelessness.  However, upon 
termination of treatment in June 2007, it was noted that the 
Veteran no longer met the criteria for a DSM-IV diagnosis.  
The Veteran was found to not be experiencing depression and 
hopelessness, and he was noted to have extremely low levels 
of anxiety.  The Veteran also reported that he no longer 
avoided things that he used to prior to treatment.  

The Veteran was afforded an additional VA examination for his 
PTSD in March 2008.  The Veteran reported being employed 
part-time as a personal trainer at a gym.  The examiner noted 
that the Veteran had no history of psychiatric 
hospitalization or suicidal attempts.  The Veteran reported 
having intrusive thoughts with sleep disturbances and 
nightmares.  The Veteran also reported having a couple of 
friends, but he indicated that he was not as socially active 
as he was prior to his military service.  He also said he got 
anxious, having to leave work assignments and avoid public 
transportation due to issues with physical proximity to 
others.  However, he indicated that he did spend time with 
his family members.  

The Veteran also described difficulties with concentration.  
However, the examiner found him to be alert and oriented to 
person, place and time.  His mood was described as euthymic 
and his speech as spontaneous and coherent.  His judgment was 
also found to be intact and his short and long-term memory 
was described as generally intact.  The Veteran did complain 
of some difficulty with short-term memory, however.  The 
Veteran did not report any suicidal or homicidal ideations 
and auditory or visual hallucinations.  The examiner 
concluded that the Veteran had PTSD and assigned a GAF score 
of 62.  The examiner noted that in spite of the Veteran's 
symptoms, he had maintained employment and actually enjoyed 
his work.  It was also noted that the Veteran had taken the 
Law School Admittance Test (LSAT) and was planning on 
beginning law school in 2009.  

The record demonstrates that the Veteran has continued to 
seek treatment from VA on an outpatient basis for his PTSD 
since the above examination.  In December 2008, the Veteran 
was seen with complaints of depression, anxiety and irregular 
sleep patterns.  The Veteran reported having "good friends" 
and working 30 hours per work.  It was also noted that the 
Veteran had received a Bachelor of Arts (BA) degree in 
psychology, and that he was now attending a separate 
university.  The Veteran reported trying to overdose on 
medication in 2006, but a friend intervened and stopped him.  
The treatment provider noted that the Veteran was fully 
oriented with normal speech.  He was also noted to be 
casually dressed and groomed.  The Veteran did exhibit an 
anxious mood, but his affect was found to be stable and the 
Veteran denied having any delusions or suicidal ideations.  
His memory was found to be intact and his judgment was 
described as being grossly intact.  A diagnosis of depression 
and PTSD by history was assigned with a GAF score of 60.  
This score is illustrative of moderate difficulty in social, 
occupational, or school functioning.  

Finally, the Veteran testified about his symptomatology in 
his March 2009 hearing.  The Veteran reported that he had 
withdrawn from school.  The Veteran reported having 
difficulties with sleep and social relationships as well.  He 
also reported that he avoided crowds, public transportation, 
and did not drive due to his anxiety.  The Veteran also 
reported having one good friend and difficulty with 
activities such as grocery shopping.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
50 percent for his PTSD at any time during the pendency of 
his claim.  The next-higher disability rating of 70 percent 
is meant to compensate a Veteran for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

The Veteran has not exhibited obsessional rituals that 
interfere with routine activities.  In fact, the Veteran 
appears to be doing well in his routine activities, having 
worked closely with other individuals as a personal trainer, 
obtaining a college degree, and taking the LSAT.  The March 
2008 VA examiner also noted that the Veteran's speech was 
spontaneous and coherent.  The Veteran also lives alone and 
works part-time, indicating that his disorder is not to such 
a degree that it affects his ability to function 
independently.  The examiner also noted that the Veteran was 
oriented to time, place and person.  Finally, the evidence 
demonstrates that he has friends, socializes with his family, 
and is able to maintain a job, indicating that the Veteran 
does not have an inability to establish and maintain 
effective relationships.  Therefore, the preponderance of the 
evidence of record demonstrates that the Veteran's PTSD is 
not 70 percent disabling.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court, in the case of Fenderson 
v. West, would be in order.  See 12 Vet. App. 119 (1999).  
However, at no time since the grant of service connection has 
the Veteran's symptomatology warranted a higher disability 
rating.  The July 2004 VA examiner noted that the Veteran was 
perfectly capable of performing his activities of daily 
living and that he was adequately groomed with no impairment 
of speech.  Outpatient treatment records demonstrate that the 
Veteran has continued to pursue his educational goals and 
that his judgment and insight have been fair to normal.  
Finally, during treatment in December 2008, it was noted that 
the Veteran had good friends and that he had received a 
degree in psychology.  This evidence demonstrates that the 
Veteran has not exhibited occupational and social impairment 
to the degree envisioned by a 70 percent disability rating at 
any time during the pendency of his claim.  As such, staged 
ratings are not warranted in this case.  

The Board recognizes that the Veteran reported a prior 
attempt to commit suicide in 2006 by taking an overdose of 
medication during his December 2008 VA treatment.  However, 
the Veteran has consistently denied suicidal ideation during 
his VA examinations.  Furthermore, the Veteran denied having 
such ideations at the time of treatment in December 2008.  
The Veteran also denied having a history of suicidal ideation 
during his March 2008 VA examination.  Upon considering the 
evidence of record in its entirety, the Board finds that this 
isolated report does not suggest that the Veteran's overall 
disability picture is better characterized as 70 percent 
disabling rather than his current 50 percent disability 
rating.  

Finally, the Board has considered the testimony provided by 
the Veteran during his March 2009 hearing.  Specifically, the 
Veteran reported sleep disturbance, anxiety, difficulty with 
social relationships, and problems with concentration.  
However, a 50 percent disability evaluation encompasses these 
symptoms, including short-term memory deficiencies, 
difficulty in establishing social relationships, and 
disturbances of motivation and mood.  Therefore, while the 
Board has considered the Veteran's testimony, he has not 
described symptoms that would warrant the next-higher 
disability rating of 70 percent.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 50 percent for PTSD must 
be denied.

B. Asthma 

Diagnostic Code 6602 provides ratings for bronchial asthma.  
Forced Expiratory Volume in one second (FEV-1) of 71 to 80 
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy, is rated 10 percent disabling.  FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, is 
rated 30 percent disabling.  FEV-1 of 40  to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, is 
rated 60 percent disabling.  A Note to Diagnostic Code 6602 
provides that, in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97. 

The Veteran was afforded a VA examination for his asthma in 
July 2004.  The examiner noted that the Veteran was using a 
steroid inhaler twice per day and albuterol as needed.  The 
Veteran reported this being anywhere from zero to four times 
per day.  A pulmonary function test was performed and 
interpreted to be normal.  The FEV-1/FVC was 78 percent.  The 
examiner diagnosed the Veteran with asthma that was 
adequately controlled with a steroid inhaler and occasional 
albuterol that was likely to continue improving if the 
Veteran continued to refrain from smoking.  

The Veteran was afforded an additional VA respiratory 
examination in September 2005.  The Veteran reported 
shortness of breath.  The examiner related the Veteran's 
wheezing and reactive airway disease to exertion, noting that 
the Veteran was limited to climbing one flight of stairs.  
The examiner noted that the Veteran was taking albuterol 
about twice per day two to three days per week.  The Veteran 
was not taking inhaled steroids at this time.  

The record also contains private treatment records from the 
Veteran's university's health center.  According to a June 
2006 record, the Veteran was currently taking Singulair and 
Zyrtec for his respiratory symptoms.  The private physician 
noted that the Veteran's pulmonary function tests were 
entirely within normal limits at this time.  The private 
physician noted that the Veteran had a history of seasonal 
allergies and asthma, and recommended that the Veteran use 
nasal steroids and Aerobid during allergy season.  

The Veteran was afforded another VA respiratory examination 
in March 2008.  The Veteran reported having albuterol that he 
used three to four times per week.  No other medications were 
being taken at this time.  The Veteran also reported coughing 
once per week and having dyspnea on exertion.  The examiner 
indicated that the Veteran had 2 attacks in the past 6 months 
that required a trip to the hospital for nebulizer treatment.  
At the time of examination, the Veteran's lungs were clear to 
auscultation with no evidence of wheezing.  The examiner 
noted that pulmonary function tests were ordered to evaluate 
the severity of the Veteran's asthma.  However, the Veteran 
cancelled the first examination and failed to report to the 
second one.  As a result, the examiner reported being unable 
to determine the severity of the Veteran's asthma.  However, 
in the present case, the record contains a VA pulmonary 
function test dated December 2007.  Therefore, since this 
test is close to the date of the Veteran's VA examination, 
the Board will use this test to determine the proper rating 
rather than deny the Veteran's claim for failure to report.  
According to the December 2007 test, the Veteran had a FEV-1 
percentage of 100 percent.  The Veteran also had a FEV1/FVC 
percentage of 84 percent.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for his service-connected asthma.  As previously 
indicated, the next-higher disability evaluation of 30 
percent requires an FEV-1 of 56 to 70 percent predicted, an 
FEV-1/FVC of 56 to 70 percent, daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  According to the July 2004 VA examination, the 
Veteran's pulmonary function test was normal and his FEV-
1/FVC was 78 percent.  The June 2006 private medical report 
of record also notes that the Veteran's pulmonary function 
test was within normal limits.  According to the December 
2007 pulmonary function test, the Veteran had a FEV-1 
percentage of 100 percent and an FEV1/FVC percentage of 84 
percent.  Therefore, the Veteran is not entitled to a 
disability rating in excess of 10 percent for his asthma 
based on his pulmonary function tests.  

Likewise, the evidence demonstrates that the Veteran is not 
entitled to a higher disability evaluation because the 
evidence does not demonstrate that he needs daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication.  The July 2004 VA examiner 
noted that the Veteran was using a steroid inhaler and 
occasional albuterol.  The September 2005 examiner noted that 
the Veteran was using albuterol about twice per day two to 
three days per week with no inhaled steroids.  Finally, 
during the March 2008 VA examination, the Veteran reported 
having albuterol that he used three to four times per week.  
The examiner noted that no other medications were being taken 
at this time.  Therefore, the evidence does not demonstrate 
that the Veteran requires daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  

The Board recognizes that the Veteran was prescribed inhaled 
steroids in the past.  According to the Veteran's July 2004 
VA examination, he was taking inhaled steroids to treat his 
asthma.  A June 2004 VA outpatient treatment record indicates 
that the Veteran was prescribed steroids following an acute 
exacerbation of his asthma with pneumonia, pneumothorax, or 
pneumodeiastinum.  Specifically, it was noted that the 
Veteran would likely benefit from a course of steroids and he 
was prescribed Azmacort.  A November 2004 VA treatment record 
does not list Azmacort as one of the Veteran's active 
medications, suggesting that the Veteran's course of steroids 
was completed.  Subsequent treatment records do list 
Flunisolide as one of the Veteran's active medications, which 
is an inhaled steroid.  However, the Veteran reported during 
his September 2005 VA examination that the flunisolide nasal 
spray caused irritation so he did not actually use it again.  
An August 2005 treatment note also indicates that Flunisolide 
was prescribed to treat the Veteran's allergies and rhinitis, 
rather than his asthma.  

The above evidence does not demonstrate that the Veteran has 
treated his asthma with inhaled steroids, aside from the 
acute exacerbation of June 2004.  While the Veteran has been 
prescribed Flunisolide, he reported that he did not take this 
medication because it caused irritation.  Furthermore, the 
evidence demonstrates that the Veteran was prescribed this 
medication to treat his rhinitis, which the Veteran is 
separately service-connected for.  Finally, while the June 
2006 private physician recommended steroid use during allergy 
season, the evidence does not demonstrate that the Veteran 
has in fact used steroids during allergy season.  Rather, the 
March 2008 VA examination indicates that albuterol was the 
only medication taken by the Veteran for his asthma.  As 
such, the evidence does not demonstrate that the Veteran has 
used inhaled steroids, aside from the single exacerbation of 
June 2004, to treat his asthma.  

The Board recognizes that the Veteran believes he is entitled 
to a disability rating in excess of 10 percent for asthma.  
In the Veteran's March 2009 hearing testimony, he testified 
to using a steroid inhaler once a day along with a pill that 
he believed was related to his asthma.  However, this is not 
supported by the medical evidence of record.  As discussed in 
great detail above, the VA examinations have consistently 
revealed that the Veteran was not treating his asthma with 
inhaled steroids, aside from the acute exacerbation of June 
2004 associated with pneumonia.  The evidence does 
demonstrate that the Veteran uses an albuterol inhaler 
several times per week, but albuterol is not an anti-
inflammatory medication, and a 10 percent disability rating 
is for application when there is intermittent inhalational or 
oral bronchodilator therapy.  As such, the testimony provided 
by the Veteran does not support the next-higher disability 
rating of 30 percent.  

Finally, the Board has considered whether the Veteran would 
be entitled to a 60 percent disability rating due to medical 
treatment required for exacerbations of his condition.  
However, the March 2008 examiner noted that the Veteran 
required only 2 trips to a physician in the past 6 months for 
nebulizer treatment due to exacerbations.  According to 
Diagnostic Code 6602, a 60 percent disability rating is not 
warranted unless monthly visits to a physician are required 
due to exacerbations.  As such, a 60 percent disability 
rating is not warranted either.  

Since this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court, in the case of Fenderson 
v. West, would be in order.  See 12 Vet. App. 119 (1999).  
However, as outlined above, the Veteran's symptomatology has 
not warranted disability rating in excess of 10 percent for 
asthma at any time during the pendency of this claim.  As 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for 
asthma must be denied.

C. Hemorrhoids

The Veteran was granted service connection for hemorrhoids in 
the December 2004 rating decision.  A noncompensable 
disability rating was assigned under Diagnostic Code 7336, 
effective as of May 31, 2004.  The Veteran appealed this 
decision to the Board in December 2006, contending that he 
was entitled to a higher disability rating.  However, upon 
review of the evidence of record, the Board concludes that 
the Veteran is not entitled to a compensable disability 
rating at any time for his hemorrhoid disorder.  

The Veteran was afforded a VA examination for his hemorrhoids 
in July 2004.  Rectal examination revealed a good sphincter 
tone with no masses or prostate nodules.  The examiner noted 
that there was a small hemorrhoidal tag that was nonindurated 
and noninflamed with no fissures or fistulas.  The examiner 
diagnosed the Veteran with hemorrhoids that had improved 
since the Veteran had resumed a normal diet upon his return 
from service.  The examiner noted that the Veteran reported 
having some slight blood on toilet paper with slight 
discomfort one to two times per month.  

The Veteran was afforded another VA examination in September 
2005.  Rectal examination revealed evidence of follicular 
eruptions.  Hemorrhoidal tissue was noted to be evident in 
all portions of the anal opening that was moderately 
inflamed.  The Veteran underwent an additional hemorrhoid 
examination in April 2008.  The Veteran reported always 
having burning and itching.  The Veteran also reported having 
blood on his toilet paper a minimum of 3 times per week.  The 
current treatment was noted to be preparation H with no 
history of surgery.  Physical examination revealed no 
external hemorrhoids or internal hemorrhoids.  There was also 
no evidence of fissures and a guaiac of local stool revealed 
no blood.  The examiner found no other evidence of bleeding.  
The examiner diagnosed the Veteran with hemorrhoids per the 
Veteran's own report, and indicated that this disorder had no 
affect on the Veteran's activities of daily living or 
occupational functioning.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a compensable disability rating at 
any time since filing his claim.  Diagnostic Code 7336 
provides ratings for internal or external hemorrhoids.  Mild 
or moderate hemorrhoids are rated noncompensably (0 percent) 
disabling.  Large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, are rated 10 percent disabling.  Hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114. 

The July 2004 VA examiner found a small hemorrhoidal tag with 
no fissures or fistulas that had improved since the Veteran's 
military service.  The Veteran reported slight blood two to 
three times per month.  In September 2005 there was 
moderately inflamed hemorrhoidal tissue, and in April 2008, 
there was no evidence of any hemorrhoids or rectal bleeding 
upon examination.  This evidence does not demonstrate that at 
any time during the Veteran's appeal have his hemorrhoids 
been large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  Likewise, 
the competent medical evidence of record does not demonstrate 
that the Veteran's hemorrhoids have resulted in persistent 
bleeding or fissures.  As such, a compensable disability 
rating is not warranted at any time during the pendency of 
the Veteran's claim.  

The Board recognizes that the Veteran believes he is entitled 
to a compensable disability rating.  During his March 2009 
hearing, the Veteran testified to having rectal bulging that 
made him self-conscious with blood on his toilet paper almost 
every day.  However, this evidence does not demonstrate that 
the Veteran is entitled to a compensable disability rating.  
A noncompensable disability rating is meant to compensate for 
some degree of bulging.  The medical evidence of record does 
not demonstrate that the Veteran has suffered from 
hemorrhoids that are large and irreducible, which is required 
for a 10 percent disability evaluation.  In fact, there was 
no evidence of hemorrhoids upon examination in April 2008, 
clearly indicating that the Veteran's hemorrhoids are not 
irreducible.  Further, while the Veteran has testified to 
seeing blood on toilet paper, the April 2008 examiner found 
no evidence of blood, demonstrating that the Veteran does not 
have "persistent" bleeding, as is required for a 20 percent 
disability evaluation.  

Since this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court, in the case of Fenderson 
v. West, would be in order.  See 12 Vet. App. 119 (1999).  
However, as outlined above, the Veteran's symptomatology has 
not warranted a higher disability rating at any time during 
the pendency of this claim.  As such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial compensable disability rating for hemorrhoids 
must be denied.

Service Connection Claim

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Right Shoulder Disorder

The Veteran contends that he is entitled to service 
connection for a right shoulder disability, claimed as 
neuropathy of the right shoulder.  However, the preponderance 
of the evidence of record demonstrates that the Veteran does 
not have a right shoulder disability that manifested during, 
or as a result of, his military service.  As such, service 
connection is not warranted  

The Veteran's service treatment records do not indicate that 
the Veteran suffered from a chronic right shoulder disorder 
during his military service.  The records demonstrate that 
the Veteran injured his left shoulder in January 2001 playing 
football, but there were no findings regarding the right 
shoulder at this time.  The Veteran also reported having neck 
and shoulder pain after a motor vehicle accident in November 
2002.  The Veteran reported having intermittent right neck 
and shoulder pain in February 2004.  However, the Veteran's 
April 2004 separation examination made no mention of a right 
shoulder disability.  The Veteran did not report having right 
shoulder pain during this examination either.  Therefore, 
while the Veteran's service treatment records indicate 
complaints of right shoulder pain during service, they do not 
suggest that the Veteran suffered from a chronic right 
shoulder disability during his military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has a current right shoulder disorder that has 
existed since military service.  The Veteran had X-rays taken 
of both shoulders in August 2005.  The radiologist noted that 
osseous structures were intact with no evidence of acute 
fracture or dislocation.  The joint spaces were noted to be 
well preserved and the soft tissues were found to be 
unremarkable.  The radiologist concluded that there were no 
significant abnormalities of the right shoulder.  Treatment 
records from the Veteran's university from January 2006 to 
April 2006 also make no reference to right shoulder pain.  

The Veteran underwent a VA orthopedic examination in July 
2004.  The Veteran reported injuring his left shoulder during 
a motor vehicle accident while in service.  The examination 
report does not indicate that the Veteran complained of right 
shoulder pain at this time.  The examiner diagnosed the 
Veteran with tendonitis of the left shoulder.  The Veteran 
underwent an additional VA orthopedic examination in August 
2006.  During the examination, the Veteran reported a history 
of right shoulder pain.  Upon examining the Veteran, the 
examiner concluded that the Veteran had a reported past 
history of tendonitis of the right shoulder that was 
clinically resolved.  The examiner noted that the Veteran had 
a normal motor and sensory examination of the right upper 
extremity at this time.  In a September 2006 addendum, the 
examiner noted that the Veteran had an electromyograph (EMG) 
and a nerve conduction study that revealed no evidence of 
right upper extremity radiculopathy or neuropathy.  

The Veteran was afforded another orthopedic examination in 
March 2008.  The examiner noted that the Veteran had 
tenderness over the acromioclavicular joint of the left 
shoulder with no swelling or deformity.  A diagnosis of left 
shoulder tendonitis and acromioclavicular joint sprain.  
Again, there was no mention of right shoulder pain or any 
diagnosis of a right shoulder disorder during the 
examination.  

In summary, the above evidence demonstrates that the Veteran 
complained of right shoulder pain on occasion during his 
military service.  However, the Veteran does not have a 
currently diagnosed right shoulder disorder and the evidence 
does not demonstrate chronic symptomatology of a right 
shoulder disorder since separation.  As previously mentioned, 
there must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of a right shoulder 
disorder, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The Board recognizes that the Veteran has consistently 
reported suffering from pain in his right shoulder.  While 
the Veteran is competent to testify to subjective symptoms 
such as pain, pain alone is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  The Veteran must have a medical 
diagnosis of a current disability to warrant a grant of 
service connection.  As a layperson, the Veteran is not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, while the Board has considered the Veteran's 
testimony regarding right shoulder pain, it does not find his 
opinion diagnosing himself with a right shoulder disability 
to be credible.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right shoulder disorder must be 
denied.




ORDER

The issue of entitlement to an initial disability rating in 
excess of 10 percent for iliotibial band syndrome of the 
right hip is dismissed.  

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for asthma is denied.  

Entitlement to an initial compensable disability evaluation 
for hemorrhoids is denied.  

Entitlement to service connection for neuropathy of the right 
shoulder is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


